[NAME]
November 8, 2019
Page 2






Exhibit 10.8
FORM OF RETENTION AWARD AGREEMENT


[DATE]
NAME
ADDRESS
ADDRESS


RE:    Retention Bonus Award
Dear _______:
In recognition of your hard work and dedication in driving the performance of
TransEnterix, Inc. and its subsidiaries (the “Company”), I am pleased to let you
know that you have been awarded a retention bonus (the “Retention Bonus”) by the
Board of Directors of the Company.
The principal terms of your Retention Bonus are:
Date Awarded:                November 8, 2019
Retention Bonus                $_______________
Retention Period                From November 8, 2019 to January 31, 2020
If there is a Change of Control of the Company, or the Company closes on a
Financing transaction, that is sufficient to fund this award (the “Award”), as
long as you remain employed by, or continue to provide services to,
TransEnterix, Inc. or any of its Subsidiaries, through January 31, 2020 (except
as noted below), you will be paid your Retention Bonus in cash on the later of
first regularly scheduled Company payroll after January 31, 2020 (if it has been
funded) or a date within thirty (30) days after the consummation of the Change
in Control or Financing (the “Payment Date”). If the Change in Control or
Financing transaction is not sufficient to meet the definitions (see below),
this Award will not be funded and the Retention Bonus will not be paid. However,
your Retention Bonus will be vested, such that in the event that a subsequent
Change in Control or Financing transaction does fund this award before December
31, 2020, you will be paid the Retention Bonus on the applicable Payment Date.
If you are terminated by the Company without Cause prior the Payment Date (if
one occurs), including a termination without Cause during the Retention Period,
you shall be vested in the Retention Bonus as if you were employed on January
31, 2020 and eligible to be paid on the applicable Payment Date, if any. For
purposes of clarification, if you are employed by, or continue to provide
services to, the Company on January 31, 2020, and the funding of this Award
occurs as a result of a Change of Control or a Financing thereafter, you will be
entitled to receive your Retention Bonus on the applicable Payment Date,
regardless of whether you are a current employee or whether you continue to
provide services to the Company.
If a Change of Control or Financing is not consummated prior to December 31,
2020, this Award shall terminate on such date; provided, however, if a Change of
Control or Financing is active at such date this Award shall automatically
continue until the consummation of such active Change of Control or Financing.





--------------------------------------------------------------------------------

[NAME]
November 8, 2019
Page 2






The Company or the applicable Subsidiary will make all required withholdings at
the time of payment of the Retention Bonus.
For purposes of this Award, the following terms have the following meanings:


(a)“Cause” means “cause” as defined in the your Employment Agreement with the
Company. The good faith determination by the Board of whether your Continuous
Service was terminated by the Company for “Cause” shall be final and binding for
all purposes hereunder.
(b)    “Change of Control” has the meaning set forth in the Company’s 2019
Amended and Restated Equity Incentive Compensation Plan, as the same may be
amended from time to time.
(c)    “Financing” means an equity financing or multiple equity financings that
raises gross proceeds to the Company of at least $25 million in the aggregate
within a sixty (60) day period.
All determinations made with respect to this Award, and the payment of any
Retention Bonus under this Award will be made by the Board of Directors, or a
designated committee of the Board of Directors (the “Board”). The Board’s
interpretation of this Award, any Retention Bonuses paid under this Award and
all decisions and determinations of the Board with respect to this Award are
final, binding, and conclusive on all parties.
Please sign below to acknowledge the Retention Bonus and indicate your
acceptance of the terms and conditions. If you have any questions about this
award, please contact __________________ at ________________.


We have some challenging, yet exciting, months ahead. We are confident that we
can count on you to continue to provide outstanding results and behaviors in
your area of expertise. I look forward to your continued contributions as we
work together.


Thank you for your efforts and your contribution to the success of the Company.


Sincerely,




Paul LaViolette
Chairman of the Board


Accepted and agreed:


By: _________________________________
Name:
Date:



